Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Regarding recitations throughout the claims that an element is “configured to/for” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carnival Corp. (AU 2017 358 533 of record) hereafter Carnival AU533.
	Respecting claim 1, Carnival AU533 disclsoes, paragraph hereafter par. 0005b, a guest engagement system comprising a plurality of guest devices provided to users of the guest engagement system, each guest device including a wireless communication antenna anci operative to emit a periodic beacon signal broadcasting a unique identifier of the guest device using Buetooth iow energy (BLE) communications.
	a sensor network comprising a plurality of sensors each mounted at a different known location and operative to detect the periodic beacon signals including the unique identifiers emitted using BLE communications by guest devices of the plurality of guest devices that are proximate to the sensor (
par. [0005p] as well as paras. [0125]-[0127], read in conjunction with Figure 9, the latter refers to sensor network 13 permitting the location determination by the guest engagement system, by deploying a number of sensors 15 that rely on detecting beacon signals for location determination); a communication network connecting each of the plurality of sensors of the sensor network (par.[0005p], Figure 9, elernent 13 (sensor network), studied in conjunction with paragraphs [0036]-[0042], [0045}, [0092], [0094];
	one or more crew devices associated with crew members of the guest engagement system, each of the crew devices including an antenna device operative to emit and receive the periodic beacon signals broadcasted by the guest devices of the plurality of guest devices that are proximate to the crew device ( paras [00103], [00107] and [00119]- [00120], disclosing “staff-focused versions of the guest engagement application” running on end devices 18b operated by staff members ("crew devices associated with crew members of the guest engagement system”). According to at least paragraph [00120] of D1, the stalf device is communicatively coupled to both the server and the guest devices (from which it can receive beacon signals emitted by medallions 11, permitting detection of proximity). These devices, according to paragraphs [0103] and [0111], [00119]-[00120] are BLE or NFC enabled and detect beacons transmitted from guest devices, indicative of their proximity); and a central server communicatively connected to each of the plurality of sensors of the sensor network via the communication network and each of the crew devices, and storing a log associating each unique identifier of a guest device detected using BLE communications by a sensor of the sensor network with the known location of the sensor and a timestamp, detected using communications by one of the crew devices, or a combination thereof (reference to central server 21, as depicted by Figure 9. According to at least paragraphs [00008], said central server is communicatively coupled to each of the plurality of sensors and stores a log associating each unique identifier of the guest devices, detecting by means of BLE signals by a sensor of the sensor network (depicted by Figure 9 as sensor network 13), along with a timestamp. According to paragraphs [001 19]-[0122], read in conjunction with Figure 9, crew devices (disclosed as "staff-focused versions of the guest management applications* running on end devices 18) are communicatively coupled to the central server 21, from which information pertaining to a guest is retrievable (suing a received unique identifier) once the proximity of the guest is detected by BLE signals).
	Respecting claim 16, Carnival AU533 disclsoes a guest engagement system comprising a plurality of guest devices provided to users of the guest engagement system, each guest device having a unique identifier and including first and second wireless communication antennas respectively configured for Bluetooth low energy (BLE) and near field communication (NFC) communications (‘a guest engagement system" (par. [0005b]) each of the guest devices supports BLE and NFC communications: see paragraphs [0005d]-[0005e], [0009]. Each of the disclosed guest devices has a unique identifier (ibid); a sensor network comprising a plurality of sensors each mounted at a different location, wherein at least one sensor of the plurality of sensors is operative to detect guest devices that are proximate thereto and receive unique identifiers therefrom based on BLE communication with the guest devices and at least another sensor of the plurality of sensors is operative to detect quest devices that are proximate thereto and receive unique identifiers therefrom based on NFC communication with the quest devices (paras (0005d]-[0005e] and [0009]); a communication network connecting each of the plurality of sensors of the sensor network (par. [0005b], Figure 9, element 13 (sensor network), studied in conjunction with paras. [0036]-[0042], [0045], [0092], [0094]); one or more crew devices associated with crew members of the guest engagement system, each of the crew devices including an antenna device operative to emit and receive signals broadcasted by the guest devices of the plurality of guest devices that are proximate to the crew device (paras. [00103], [00107] and (00119]- [00120], disclosing “staff-focused versions of the guest engagement application” running on staff devices 18b (“crew devices associated with crew members of the guest engagement system"). According to at least paragraph [00120] of D1, the staff device is communicatively coupled to both the central server and the guest devices (from which if can receive beacon signals emitted by medallions 11, permitting detection of proximity). These devices, according to paragraphs [0103] and (0111], (00118]-[00120] are BLE or NFC enabled and detect beacons transmitted from guest devices, indicative of their proximity. Paragraph [00118] envisages that staff and guests using the devices can directly communicate with each other, and enable the obtention of position information. Paras. [00120}-[00121] envisages that staff member devices can pick up BLE beacon signals emanating by medallions 11 within end devices of the guest, thus retrieving their unique identifiers); and a central server communicatively connected to each of the plurality of sensors of the sensor network via the communication network, and storing a log associating each unique identifier of a guest device received using BLE or NFC communications by a sensor of the sensor network, detected using communications by one of the crew devices, or a combination thereof (paras. [0005b]-[0009], [00103]-[00105] (note the designation that the "BLE or NFC enabled mobile devices - such as quests mobile devices or staff members’ tablets" may report to the central server the identities of detected medallions 11 along with timestamps of detection and location information (available via the disclosed sensors 15 of the sensor network 13), thus permitting the central server to maintain a log of all locations associated with timestamps. The disclosed medallions are interpreted, according to paragraphs [0007], [0033]-[0035], to be carried or worn by guests and correspond to "guest devices"), 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carnival AU533.
	Respecting claim 2, the subject-matter is rendered obvious, given that Carnival AU533 foresees that "staff-focused version of the guest engagement application" used by staff members, run on end devices 18 (for example tablets 18b) which support both the BLE and the NFC communication standards (see paragraphs [00103] and [00123], for instance). Constructing the antennas and accompanying hardware circuitry that support, on a portable device, both the BLE and the NFC standards would readily incite the person skilled in the art towards considering two antennas using two different peak directivities.
	Respecting claim 3, the subject-matter of the dependent claim refers to the two wireless communication standards supported by staff-focused end devices 18: BLE and NFC ( paragraphs [00103] and [00123] referred to above).
	Respecting claim 4, subject-matter of the dependent claim corresponds to the practice of using a Yagi antenna for BLE transmission and reception activities - a practice commonly exercised by the person skilled in the art of wireless, short-range communication in the frequency domain of 2.4 GHz (in which Bluetooth, including its low-energy variant BLE, operate).
	Respecting claims 5-15, it is not at present clear, what advantages are brought about by the PCB construction characteristics and antenna attachment practices recited by dependent claims 5-15, and how they depart from standard PCB assembly practices common in the art. In particular, itis not clear what advantages are brought about by the L-shape PCB segment alignments, recited by claims 7-9, over the PCB assemblies disclosed by Cardinal Au533 in figures 5F-5G and in paragraphs [0047]-[0067].
	 With regards to dependent claims 17-19, see observations made with respect to dependent claims 2-4, it is observed that the person skilled in the art would readily realize that Yagi antennas, which are low-cost directional antennas which are extremely commonly used in the frequency domain of 2.4 GHz, in which the Bluetooth communication standard operates.
	With regards to the PCB assembly layout recited by dependent claim 20, it is not at present clear how this feature departs from commonly-deployed PCB construction practices embedding two antennas (BLE and NFC): see for example paragraph [0060] of Carnival AU533 and figures 5B, 5C, 5D, 5E and 8K-N.
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
June 17, 2022

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845